Title: From James Madison to Jeremiah Yellott, 24 December 1803 (Abstract)
From: Madison, James
To: Yellott, Jeremiah


24 December 1803, Department of State. “In answer to your letter of the 22d. Ult. [not found] I have to inform you, that I have recd. no intimation of the forms in which claims for restitution under the French Treaty are presented & prosecuted other than what it points out: but if the claim for the Mary were transmitted to Mr. Skipwith the public Agent or your private Agent at Paris it would doubtless be placed by them in the necessary train.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   The Mary, Capt. Isaac Phillips, was bound from Batavia to Baltimore with a cargo of coffee and specie when it was captured by a French privateer on 4 Feb. 1800 and carried into Curaçao, where the vessel and cargo were sold. The government at Curaçao held the proceeds while awaiting a decision from the Batavian Executive Directory (John Marshall to William Vans Murray, 16 June 1800 [DNA: RG 59, IM, vol. 5]).


